Title: From James Madison to Robert R. Livingston, 7 February 1804
From: Madison, James
To: Livingston, Robert R.



private
Dear Sir
Washington Feby. 7. 1804
The public letters which you will receive by this conveyance acknowledge all the letters recd. from you since the date of those last written to you, except your correspondence with Mr. Monroe. This I have thought proper to acknowledge in a private letter because I have not placed it on the files of the Office. You left me free to consider the Letters which passed between you as private, and I have not yet decided that it can be of use to dispose of them as of a public nature. Should it on further consideration be deemed proper to view them in this light, they can at any time be deposited in the Office; whereas if now deposited, and a further consideration should oppose this use of them, the step would be irrevocable. It is much to be desired, on various grounds, that the mutual sensibilities which betray themselves in the correspondence should have no greater publicity than may be inevitable, and that no insuperable obstacle should be thrown in the way of that oblivion of disagreeable incidents, which can not but be favored by your mutual respect and liberality.
Congress have been long in Session, but have passed but few Acts, and appear to move very slowly. They dwell with particular tediousness on the Bill providing a Govt. for Louisiana. The newspaper I herewith send will give you an acct. of their latest proceedings. I beg leave to refer to the same source for other public occurrences. I communicated to Genl. Armstrong yesterday the present opportunity, namely that of a young gentleman who goes in the vessel carrying the French Louisiana Stock, and he said he would have a letter for you at the Office in time for it. If it comes it will be inclosed herewith.
You will find in the public letter the reasons for not heretofore forwarding a letter of leave, and of the intention to forward one only on the rect. of your determination to make use of it. It was not wished to take any step which might be misrepre[se]nted as an intimation for your return, and it was conceivd that the letter you possess could, if your return was resolved on, without impropriety be made use of. The date alone suggests any difficulty, and that admits so easy an explanation, as scarcely to be regarded as one. You will I am persuaded be sensible that the footing on which the matter has been put, was that deemed most consistent with the delicacy & friendship entertained for you, and which seemed best to reconcile a due respect for your personal inclinations, with the respect due to the interest the public has in your diplomatic services. With sentiments of great esteem & regard I remain Dr Sr Yr most Obedt. Servt
James Madison
 

   
   RC (N); FC (DLC). RC docketed by Livingston. FC is a letterpress copy.



   
   JM probably enclosed John Armstrong to Livingston, 7 Feb. 1804 (NHi: Livingston Papers).


